We have been unable to agree with appellant's contention that the admission of the evidence complained of in his Bill of Exceptions No. 3 was so inherently prejudicial that the same could not have been withdrawn. Many more cases than those cited by appellant may be found where reversals have been ordered because of the admission of improper testimony; equally as many may be cited where it has been held the withdrawal from the consideration of the jury of the evidence erroneously admitted will cure the error. In this respect we must consider each case upon the facts presented. The trial judge in the instant case concluded he had made a mistake in admitting the evidence; he tendered a charge in which he proposed to instruct the jury to disregard it, and was met with an objection to any effort to correct what he thought had been an error on his part. We adhere to our original opinion that in our judgment, under the facts of this case, the evidence was not of such harmful character that it could not have been withdrawn; furthermore, we cannot approve appellant's attitude in interposing an objection when the court offered to withdraw it, thereby preventing or at least discouraging an effort in his behalf, and yet strenuously insisting that the case ought to be reversed for an alleged error which he objected to the court attempting to correct.
The motion for rehearing is overruled.
Overruled.
OPINION ON APPLICATION FOR LEAVE TO FILE SECOND MOTION REHEARING.                          May 16, 1923.